              Case 2:19-cv-01640-BAT Document 14 Filed 04/23/20 Page 1 of 10



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     ADRIENNE F.,
 8
                               Plaintiff,                 CASE NO. 2:19-cv-01640-BAT
 9
            v.                                            ORDER REVERSING THE
10                                                        COMMISSIONER’S DECISION AND
     COMMISSIONER OF SOCIAL SECURITY,                     REMANDING FOR FURTHER
11                                                        ADMINISTRATIVE PROCEEDINGS
                               Defendant.
12

13          Plaintiff appeals the denial of her application for Supplemental Security Income and

14   Disability Insurance Benefits, contending the ALJ erred in evaluating her testimony and the

15   medical opinion evidence, and requests remand for an award of benefits. Dkt. 11. The

16   Commissioner concedes the ALJ erred but argues the case should be remanded for further

17   administrative proceedings. Dkt. 12. As discussed below, the Court REVERSES the

18   Commissioner’s final decision and REMANDS the matter for further administrative proceedings

19   under sentence four of 42 U.S.C. § 405(g).

20                                          BACKGROUND

21          Plaintiff is 40 years old, has a high school education, and has worked as a home

22   healthcare attendant and a child care worker. Tr. 1286. She alleges disability as of January 26,

23   2014. Tr. 1252. Her applications were denied initially, on reconsideration, and in a 2016 ALJ



     ORDER REVERSING THE COMMISSIONER’S DECISION AND
     REMANDING FOR FURTHER ADMINISTRATIVE PROCEEDINGS - 1
              Case 2:19-cv-01640-BAT Document 14 Filed 04/23/20 Page 2 of 10



 1   decision. Tr. 1252. On appeal to this court, the case was remanded for reconsideration of

 2   Plaintiff’s testimony and two medical opinions. Tr. 1356-66. On remand, after conducting a

 3   hearing in April 2019, the ALJ issued a decision in June 2019 finding Plaintiff not disabled. Tr.

 4   1278-1325, 1252-70.

 5                                              DISCUSSION

 6   A.     Plaintiff’s Testimony

 7          The ALJ could only discount Plaintiff’s testimony as to symptom severity for “specific,

 8   clear, and convincing” reasons supported by substantial evidence. Trevizo v. Berryhill, 871 F.3d

 9   664, 678 (9th Cir. 2017). Lack of corroborating medical evidence can be considered, but is not

10   itself sufficient to discount a claimant’s testimony. Burch v. Barnhart, 400 F.3d 676, 681 (9th

11   Cir. 2005) (“Although lack of medical evidence cannot form the sole basis for discounting pain

12   testimony, it is a factor that the ALJ can consider in his credibility analysis.”).

13          1.      Digestive System Impairment

14          Plaintiff contends, and the Commissioner concedes, the ALJ erred by failing to address

15   Plaintiff’s testimony of limitations caused by her digestive impairment. See Dkt. 12 at 2. On

16   remand, as ordered by the court in the prior appeal, “the ALJ shall explicitly discuss the

17   Plaintiff’s allegations of limitations caused by her digestive disorder and either credit them or

18   provide legally sufficient reasons to discount them.” Tr. 1360.

19          2.      Pain

20          The ALJ discounted Plaintiff’s pain testimony because her pain improved with treatment.

21   Tr. 1260-61. Evidence showing treatment returns a claimant to a level of function consistent

22   with work or close to the level prior to impairments can undermine a claim of disability.

23   Wellington v. Berryhill, 878 F.3d 867, 876 (9th Cir. 2017). But the evidence the ALJ cited fails



     ORDER REVERSING THE COMMISSIONER’S DECISION AND
     REMANDING FOR FURTHER ADMINISTRATIVE PROCEEDINGS - 2
              Case 2:19-cv-01640-BAT Document 14 Filed 04/23/20 Page 3 of 10



 1   to show such improvement. The ALJ cited a September 2014 treatment note reporting “Humira

 2   had not improved her joint pain” although other pain decreased with prednisone. Tr. 637, 641.

 3   The Commissioner cites a treatment note showing Plaintiff believed Humira helped her joint

 4   pain somewhat because “her joint pains were worse when she was off of it for a period.” Tr.

 5   1163. This note establishes Plaintiff continued to have joint pain when on Humira. The

 6   Commissioner also cites a record, from a February 2016 visit to the emergency department for

 7   worsening suicidal ideation, showing “[n]o joint pain.” Tr. 871. Because the visit was focused

 8   on mental health, and because the record is replete with reports of joint pain, this is not

 9   substantial evidence to support the ALJ’s finding of improvement with treatment. See, e.g., Tr.

10   653, 821. Substantial evidence does not show Plaintiff’s pain improved to a level where she

11   could work or otherwise contradicted her testimony. The ALJ accordingly erred in discounting

12   Plaintiff’s pain testimony.

13          3.      Mental Impairments

14          The ALJ discounted Plaintiff’s claims of mental impairments based on inconsistency

15   with the medical evidence and her activities. Tr. 1259-63.

16                  a)      Medical Evidence

17          The ALJ found Plaintiff improved with treatment compliance but sometimes failed to

18   follow treatment recommendations, and exacerbations of her impairments were due to drug use.

19   Tr. 1259-62.

20          Some improvement does not equate to complete restoration of function, and “‘doing well

21   for the purposes of a treatment program has no necessary relation to a claimant’s ability to work

22   or to her work-related functional capacity.’” Garrison v. Colvin, 759 F.3d 995, 1017 (9th Cir.

23   2014) (quoting Hutsell v. Massanari, 259 F.3d 707, 712 (8th Cir. 2001)). This applies to



     ORDER REVERSING THE COMMISSIONER’S DECISION AND
     REMANDING FOR FURTHER ADMINISTRATIVE PROCEEDINGS - 3
              Case 2:19-cv-01640-BAT Document 14 Filed 04/23/20 Page 4 of 10



 1   Plaintiff’s reports of “doing well” in group therapy. See, e.g., Tr. 1613, 1677. Further other

 2   evidence the ALJ cited fails to show Plaintiff improved to a degree enabling work or

 3   contradicting her testimony. For example, a June 2014 treatment note indicated “improved”

 4   mood and affect in the last three sessions, but did not indicate the degree of improvement. Tr.

 5   393. A February 2016 note mentioned Plaintiff’s mood was “improved” to an unspecified

 6   degree but remained “anxious and depressed,” and reports abnormalities in Plaintiff’s

 7   appearance, behavior, speech, affect, and thought process. Tr. 911. In a December 2014

 8   treatment note Plaintiff reported no mania or suicidal ideation, acceptable sleep, but still “[s]ome

 9   breakthrough anxiety.” Tr. 616. None of these contradict Plaintiff’s testimony or show she can

10   work. The ALJ erred by discounting Plaintiff’s mental health testimony based on improvement

11   with treatment.

12          An “unexplained or inadequately explained failure” to seek treatment or follow

13   prescribed treatment can be a valid reason to discount a claimant’s testimony, but an ALJ must

14   consider a claimant’s proffered reasons. Trevizo, 871 F.3d at 679-80. Plaintiff cancelled therapy

15   appointments due to illness or extreme pain and sometimes had difficulty with self-care,

16   including taking medications and remembering appointments. Tr. 581, 590, 585, 583, 586. The

17   ALJ did not address these proffered explanations for missing appointments and thus erred in

18   discounting Plaintiff’s testimony based on failure to follow treatment recommendations.

19          The ALJ noted Plaintiff was hospitalized twice for mental impairments, and found drug

20   use responsible for the second one. Tr. 1259, 1260-61. This finding is not supported by

21   substantial evidence. The record shows Plaintiff’s mental health was deteriorating for two weeks

22   before hospitalization, and drug use only occurred in the second week. Tr. 870. Moreover, drug

23



     ORDER REVERSING THE COMMISSIONER’S DECISION AND
     REMANDING FOR FURTHER ADMINISTRATIVE PROCEEDINGS - 4
              Case 2:19-cv-01640-BAT Document 14 Filed 04/23/20 Page 5 of 10



 1   use does not appear to account for the first hospitalization. Drug use was not a clear and

 2   convincing reason to discount Plaintiff’s testimony.

 3                  b)      Activities

 4          The ALJ found Plaintiff’s ability to create “feather mobiles” her therapist described as

 5   “beautiful works of art” and to “contemplate selling them” indicated “a level of forethought and

 6   attention” inconsistent with her testimony. Tr. 1261 (citing Tr. 1013). In the prior appeal, the

 7   court found “[g]iven that Plaintiff suggested that her creativity was tied to her mania ([Tr.] 993),

 8   it is not reasonable to assume that this activity demonstrated, as the ALJ found, that she could

 9   sufficiently plan ahead and maintain attention.” Tr. 1362. Nothing in the ALJ’s current decision

10   supports finding creation of feather mobiles resulted from forethought and attention rather than

11   creative mania. As for sales, Plaintiff’s therapist asked if Plaintiff had considered selling them,

12   and Plaintiff replied she had. Tr. 1013. The record reveals no subsequent action or plan of any

13   kind to sell the mobiles. That it occurred to Plaintiff to sell her works of art is not substantial

14   evidence of forethought or sustained attention.

15          Other activities the ALJ cited were self-care and basic activities of daily living “albeit

16   with reminders and occasional breaks.” Tr. 1262. Requiring reminders to accomplish basic self-

17   care does not contradict Plaintiff’s testimony. The ALJ cited a treatment note reporting Plaintiff

18   stated she and her mother “each have [a] sewing machine desk in the living room, [and] each

19   have an art table. [I]t’s an amazing way to live.” Tr. 1703. The ALJ found this was evidence

20   Plaintiff could “take part in a relatively normal daily or weekly routine.” Tr. 1263. Nothing in

21   the treatment note shows Plaintiff engaged in a routine. Finally, the ALJ found Plaintiff

22   regularly appearing “neatly groomed” at therapy contradicted her testimony “she often does not

23   shower due to an aversion to water.” Tr. 1262. Plaintiff testified at the 2016 hearing she



     ORDER REVERSING THE COMMISSIONER’S DECISION AND
     REMANDING FOR FURTHER ADMINISTRATIVE PROCEEDINGS - 5
              Case 2:19-cv-01640-BAT Document 14 Filed 04/23/20 Page 6 of 10



 1   showers “every three days” or weekly if she is “struggling mentally” due to her phobia of water.

 2   Tr. 63. Whether or not showering once or twice a week qualifies as “often,” it is not

 3   incompatible with being neatly groomed. Inconsistency with Plaintiff’s activities was not a clear

 4   and convincing reason to discount her testimony.

 5          The ALJ erred by discounting Plaintiff’s mental symptom testimony without a clear and

 6   convincing reason.

 7   B.     Medical Opinions

 8          An ALJ may only reject the contradicted opinion of a treating or examining doctor by

 9   giving “specific and legitimate” reasons. Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017).

10          1.      Margaret Bone, M.D.

11          Treating doctor Margaret Bone, M.D. opined in March 2014 Plaintiff had marked

12   limitations in several basic work activities such as maintaining punctual attendance, adapting to

13   changes, and completing a normal workday and workweek. Tr. 757. The ALJ gave the opined

14   marked limitations little weight because they were out of proportion to mental status examination

15   results, medication improved Plaintiff’s symptoms, and Dr. Bone’s treatment notes were a

16   “rehash” of Plaintiff’s self-reports. Tr. 1264-65. None of these constitute specific and legitimate

17   reasons supported by substantial evidence.

18          Substantial evidence does not support the ALJ’s finding mental status examinations were

19   largely normal. Dr. Bone’s mental status examination documented abnormalities in speech,

20   attitude and behavior, mood, affect, memory, and concentration. Tr. 758. Several other mental

21   status examinations the ALJ cited also reveal abnormalities. See, e.g., Tr. 360 (abnormalities in

22   attitude, appearance, affect, mood, suicidal ideation, and judgment).

23



     ORDER REVERSING THE COMMISSIONER’S DECISION AND
     REMANDING FOR FURTHER ADMINISTRATIVE PROCEEDINGS - 6
              Case 2:19-cv-01640-BAT Document 14 Filed 04/23/20 Page 7 of 10



 1          The ALJ cited a notation Plaintiff’s bipolar disorder was “stable,” which does not

 2   indicate her symptoms improved to a level where she could work or otherwise contradict Dr.

 3   Bone’s opinions.

 4          Substantial evidence does not support the ALJ’s finding Dr. Bone’s treatment notes

 5   largely regurgitated Plaintiff’s self-reports. While the notes document Plaintiff’s self-reports,

 6   they also document extensive objective observations of appearance, eye contact, mood, affect,

 7   speech, thought process, and thought content, as well as Dr. Bone’s assessments. Tr. 554-56.

 8          The ALJ erred by discounting Dr. Bone’s treatment notes without a specific and

 9   legitimate reasons.

10          2.      David Mashburn, Ph.D.

11          Dr. Mashburn examined Plaintiff in 2017 and 2019, both times opining marked

12   limitations in several basic work activities. Tr. 1832, 1825. The ALJ did not address the 2017

13   opinion and gave the 2019 opinion little weight as inconsistent with the overall evidence and

14   based on Plaintiff’s self-reports. Tr. 1265. These were not specific and legitimate reasons

15   supported by substantial evidence. The overall evidence is replete with abnormal mental status

16   findings. And Dr. Mashburn conducted a professional clinical interview and mental status

17   examination documenting abnormalities in affect, thought process and content, orientation,

18   memory, fund of knowledge, and concentration. Tr. 1833-34, 1826-27.

19          The ALJ also found some of Plaintiff’s responses during the mental status examinations

20   “simply suggest poor education (e.g., poor serial #s).” Tr. 1265. But the ALJ found Plaintiff had

21   at least a high school education, and inferring her high school education did not encompass how

22   to subtract three is not reasonable. Tr. 1268; Tr. 1834 (Dr. Mashburn found “very poor serial

23   3’s”); see Batson v. Comm’r, Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004) (“[T]he



     ORDER REVERSING THE COMMISSIONER’S DECISION AND
     REMANDING FOR FURTHER ADMINISTRATIVE PROCEEDINGS - 7
                 Case 2:19-cv-01640-BAT Document 14 Filed 04/23/20 Page 8 of 10



 1   Commissioner’s findings are upheld if supported by inferences reasonably drawn from the

 2   record.”).

 3              The ALJ erred by failing to address Dr. Mashburn’s 2017 opinion and discounting his

 4   2019 opinion without a specific and legitimate reason supported by substantial evidence. See

 5   Garrison, 759 F.3d at 1012 (“Where an ALJ does not explicitly reject a medical opinion …, he

 6   errs.”).

 7              3.     Lynne Munoz, ARNP

 8              Treating provider Ms. Munoz provided several reports opining Plaintiff was unable to

 9   work. The ALJ could only reject Ms. Munoz’s opinions by providing a germane reason.

10   Ghanim v. Colvin, 763 F.3d 1154, 1161 (9th Cir. 2014). The ALJ discounted all these opinions

11   as inconsistent with contemporaneous medical records. Tr. 1265-67.

12              In 2016 Ms. Munoz opined marked limitations in several basic mental work activities.

13   Tr. 1233-34. The ALJ found this inconsistent with the most recent mental status examination

14   findings being “within normal limits.” Tr. 1265. But the examination actually shows

15   abnormalities in affect, mood, and suicidal ideation. Tr. 1095. The ALJ’s finding is not

16   supported by substantial evidence.

17              In 2017 Ms. Munoz opined Plaintiff’s ankylosing spondylitis made Plaintiff unable to sit,

18   stand, walk, lift, carry, handle, push, pull, reach, stoop, or crouch. Tr. 1822. It appears the ALJ

19   erroneously conflated this opinion with Dr. Mashburn’s 2017 opinion, which was part of the

20   same exhibit. See Tr. 1266 (ALJ stated Ms. Munoz based her opinion “more on the claimant’s

21   mental impairments”); Tr. 1822 (Ms. Munoz opined debilitating limitations based on ankylosing

22   spondylitis, attributing only difficulty communicating to bipolar depression). On remand, the

23   ALJ should properly address Ms. Munoz’s 2017 opinion.



     ORDER REVERSING THE COMMISSIONER’S DECISION AND
     REMANDING FOR FURTHER ADMINISTRATIVE PROCEEDINGS - 8
              Case 2:19-cv-01640-BAT Document 14 Filed 04/23/20 Page 9 of 10



 1          In March 2019 Ms. Munoz opined Plaintiff’s mental impairments would cause difficulty

 2   more than 20 percent of the time in basic mental work activities such as maintaining

 3   concentration. Tr. 1726. The ALJ discounted this opinion because in a contemporaneous

 4   treatment note Plaintiff stated she was “doing very good.” Tr. 1724. The treatment note did not,

 5   however, address issues such as concentration and thus did not contradict Ms. Munoz’s opinions.

 6          In April 2019 Ms. Munoz opined Plaintiff’s physical and mental impairments made her

 7   unable to sustain work. Tr. 1813. The ALJ discounted these opinions based on Ms. Munoz’s

 8   own largely normal clinical findings. Tr. 1267. However, the opinions were based in part on

 9   fibromyalgia, which lacks objective findings. See Revels, 874 F.3d at 663. The ALJ also

10   discounted the opinions because they were so extreme as to require Plaintiff to recline most of

11   the time, inconsistent with Plaintiff’s activities. Tr. 1267. Ms. Munoz opined Plaintiff could

12   only stand/walk 15 minutes and sit 30 minutes total per day, yet also opined every 30 minutes

13   she would need to walk around for two minutes before being able to sit down and work again.

14   Tr. 1809. Either Ms. Munoz misunderstood the form or her opinions require reclining for all but

15   45 minutes per day. Either way, this was a germane reason to discount her opinion.

16          The ALJ erred by discounting Ms. Munoz’s 2016, 2017, and March 2019 opinions, but

17   did not err by discounting her April 2019 opinions.

18   C.     Scope of Remand

19          Plaintiff requests remand for an award of benefits because, if the improperly rejected

20   evidence were credited as true, Plaintiff must be found disabled. Dkt. 11 at 18. “This is an

21   erroneous reading of [Ninth Circuit] case law, which requires [the Court] to assess whether there

22   are outstanding issues requiring resolution before considering whether to hold that the

23   [improperly discredited evidence] is credible as a matter of law.” Treichler v. Comm’r of Soc.



     ORDER REVERSING THE COMMISSIONER’S DECISION AND
     REMANDING FOR FURTHER ADMINISTRATIVE PROCEEDINGS - 9
             Case 2:19-cv-01640-BAT Document 14 Filed 04/23/20 Page 10 of 10



 1   Sec. Admin., 775 F.3d 1090, 1105 (9th Cir. 2014). As the Commissioner points out, evidentiary

 2   conflicts requiring resolution remain. Dkt. 12 at 10. The ALJ gave significant weight to

 3   examining and nonexamining doctors’ opinions of nondisability, conflicting with Dr. Bone’s, Dr.

 4   Mashburn’s, and Ms. Munoz’s opinions. Tr. 1263-64. These are conflicts the ALJ, not this

 5   Court, must resolve. The Court concludes remand for further proceedings is appropriate.

 6                                           CONCLUSION

 7          For the foregoing reasons, the Commissioner’s decision is REVERSED and this case is

 8   REMANDED for further administrative proceedings under sentence four of 42 U.S.C. § 405(g).

 9          On remand, the ALJ shall reevaluate Plaintiff’s testimony and the opinions of Dr. Bone,

10   Dr. Mashburn, and Ms. Munoz; develop the record and reassess the RFC as appropriate; and

11   proceed to step five as needed.

12          DATED this 23rd day of April, 2020.

13

14                                                              A
                                                         BRIAN A. TSUCHIDA
15                                                       Chief United States Magistrate Judge

16

17

18

19

20

21

22

23


     ORDER REVERSING THE COMMISSIONER’S DECISION AND
     REMANDING FOR FURTHER ADMINISTRATIVE PROCEEDINGS -
     10
